                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                           NO. 2:18-CR-37-FL-1


    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
        v.                                              )
                                                                                 ORDER
                                                        )
    CHARLES ANTHONY WALKER, JR.                         )
                                                        )
                           Defendant.                   )


        This matter is before the court on defendant’s second motion to suppress certain evidence

allegedly obtained in violation of the Fourth Amendment to the United States Constitution. (DE

331).1 The government responded in opposition. In this posture, the issues raised are ripe for

ruling. For the following reasons, defendant’s motion is denied.

                                     STATEMENT OF THE CASE

        Indictment filed December 4, 2018, charges defendant with conspiracy to interfere with

commerce by robbery, in violation of 18 U.S.C. § 1951; two counts of robbery and aiding and

abetting, in violation of 18 U.S.C. §§ 1951 and 2; and using and carrying firearms during and in

relation to a crime of violence, possession of firearms in furtherance of a crime of violence, and

aiding and abetting, in violation of 18 U.S.C. § 924(c) and 2. The indictment describes the charges

arising from an armed robbery of a Kay Jewelers store in Elizabeth City, North Carolina, on July

28, 2018, and a Kay Jewelers store in Garner, North Carolina, on October 11, 2018.




1
         The court will address by separate order defendant’s pro se motion (DE 334) to appoint new counsel, filed
July 17, 2020.



             Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 1 of 15
         Defendant filed a first motion to suppress on December 18, 2019, seeking suppression and

exclusion of all evidence obtained November 29, 2018, pursuant to a warrant authorizing search

of an Infiniti G37 motor vehicle registered to defendant, allegedly in violation of the Fourth

Amendment to the United States Constitution.2 On June 4, 2020, after evidentiary hearing,

adopting magistrate judge recommendation, the court denied the first motion to suppress. See

United States v. Walker, No. 2:18-CR-37-FL-1, 2020 WL 2991458, at *1 (E.D.N.C. June 4, 2020)

(“Walker I”). 3

         Defendant filed the instant motion, on June 12, 2020, seeking to suppress any and all

evidence obtained as a result of two orders issued by Pasquotank County Superior Court on

September 6, 2018 (the “Pasquotank County order”), and Wake County Superior Court on October

18, 2018 (the “Wake County order”) (collectively, the “orders”), which required disclosure to

police of historical cellular cite information. Defendant relies upon copies of the orders; an

application for the Pasquotank County order, filed by Kevin M. Burgess (“Burgess”), an officer of

the Elizabeth City Police Department; and an application for the Wake County order by H.C.

Miller (“Miller”), an officer of the Garner Police Department. The government filed its response

in opposition on June 29, 2020, relying upon the same.




2
         Prior to filing the first motion to suppress, defendant filed an unrelated pro se motion to remove mail, phone,
and visit restrictions placed upon him while detained, clarified by motion to vacate special administrative measures
(DE 129), on May 14, 2019, and a June 12, 2019, motion (DE 136), to rescind protective order entered May 21, 2019.
On September 13, 2019, the court denied defendant’s motion to vacate restrictions placed on his communications and
allowed defendant’s motion to modified protective order such that defendant can possess his discovery material but
not send it to others. On May 7, 2020, the court denied defendant’s motion for reconsideration of the court’s
September 13, 2019, order. Defendant filed a pro se notice of interlocutory appeal of the court’s May 7, 2020, order,
and that appeal remains pending under court of appeals case number 20-4294.

3
         In the meantime, on June 6, 2020, the court granted defendant leave to file a second motion to suppress, on
or before June 15, 2020.

                                                           2

           Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 2 of 15
                                    STATEMENT OF FACTS

        The undisputed facts set forth in the documents attached to the instant motion include the

following:

        Approximately six weeks after the robbery of the Kay Jewelers in Elizabeth City, officer

Burgess submitted an application on September 6, 2018, for an order pursuant to 18 U.S.C. §

2703(c) & (d), requiring “disclosure of historical cellular site information.” (DE 331-1 at 5). The

application recites that the Elizabeth City Police Department is conducting a criminal investigation

involving the kidnapping and armed robbery of employees at the Kay Jewelers, described as

follows:

        a. On Saturday, July 28, 2018, at approximately 8:30 p.m. Officers of the Elizabeth
        City Police Department[] were dispatched to 3850-N Conlon Way, Kay Jewelers
        in reference to an armed robbery.

        b. Once on the scene Officers witnessed two W/F’s crying and in distress with one
        of the female in handcuffs.

        c. The suspects initially came into Kay Jewelers and were inquiring about the watch
        that one of them was wearing. It is believed this was to get a layout of the building.
        The two suspects then leave after several minutes.

        d. A third suspect entered Kay Jewelers a few minutes after the first two suspects
        left. The third suspect was inquiring about the difference between Leo Diamond’s
        [sic] and Neil Lane Diamond’s [sic]. Several minutes pass and he receives a phone
        call on his cell phone and stated “I’m looking at the ring right now”. It is believed
        this was a notice to the first two suspects to enter and commit the robbery. The
        third suspect exists Kay Jewelers and slowly walks away not calling 911 for help.

        e. The three suspects were seen driving into Conlon Way parking lot in two
        separate vehicles together and leaving together after the robbery.

(Id. at 6-7).

        The application seeks an order:

        directing any and all providers of electronic service communications . . . to
        disclose and furnish to the Elizabeth City Police Department, with the assistance of
        the Federal Bureau of Investigation, any and all transactional records pertaining to
        cellular telephone calls and direct connect information, SMS records and/or data

                                                  3

           Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 3 of 15
        calls received by or transmitted from cellular towers, between 7:30 p.m. and 9:00
        p.m. Eastern Standard Time on July 28 2018 or 11:30 p.m. and 1:00 a.m.
        Universe [sic] Time Coordinate, on July 28, 2018 through July 29, 2018, that
        provide service in and around 3850 Conlon Way Elizabeth City NC 27909. Also
        between 9:00 p.m. and 10:00 p.m. Eastern Standard Time on July 28, 2018 or
        1:00 a.m. and 2:00 a.m. on July 29, 2018 Universe [sic] Time Coordinate that
        provided service in and around 510 Virginia Rd, Edenton, NC 27932.

        The transactional records requested include[:] all transactional records (including,
        but not limited to cell site information, call detail records for the interconnect
        service and dispatch service, direct connect service, SMS text records, evolution
        data optimized (EVDO) information, per call measurement data (PCMD) and
        subscriber information, whether published or non-published[)] pertaining to any
        and all local, long distance, and direct connect calls, SMS texts, IP addresses, MAC
        addresses, EVDO and PCMD information originating, terminating or conducted
        through the above listed cell sites. In addition, the listed providers are requested to
        disclose cell site information relating to all numbers captured for ongoing,
        incoming and outgoing calls, upon oral or written request by agents of the Elizabeth
        City Police Department, and/or the Federal Bureau of Investigation.

(Id. at 5-6).

        The application “submits that there are specific and articulable facts, as set forth . . . above

to show that there are reasonable grounds to believe that the requested telecommunications records

are relevant and material to the ongoing criminal investigation.” (Id. at 7). “Specifically, the

requested telecommunication records should yield information which corroborates witness

information, and may identify potential new witnesses and/or targets.” (Id.). “The requested

information will therefore assist the Elizabeth City Police Department, and/or the Federal Bureau

of Investigation in their investigation and provide evidence that unknown individuals violated

provisions of N.C.G.S. 14-39 and N.C.G.S. 14-87.” (Id.).

        The Pasquotank County order entered the same date finds “based on specific and

articulable facts, that there is PROBABLE CAUSE to believe that the requested information is

relevant and material to an ongoing criminal investigation into possible violations of state and/or

federal laws, including but not limited to KIDNAPPING N.C.G.S 14-39 and ARMED ROBBERY,

N.C.G.S 14-87.” (Id. at 2). Therefore, the Pasquotank County order directs

                                                   4

          Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 4 of 15
        1. That any and all providers of electronic service communications . . . shall
        provide to the Elizabeth City Police Department, with the assistance of the Federal
        Bureau of Investigation, any and all transactional records pertaining to cellular
        telephone calls, SMS texts, evolution data optimized (EVDO) information, per call
        measurement data (PCMD) and direct connect information, received by or
        transmitted from cellular towers, between 7:30 p.m. and 9:00 p.m. Eastern
        Standard Time on July 28 2018 or 11:30 p.m. and 1:00 a.m. Universe [sic] Time
        Coordinate, on July 28, 2018 through July 29, 2018, that provide service in and
        around 3850 Conlon Way Elizabeth City NC 27909. Also between 9:00 p.m. and
        10:00 p.m. Eastern Standard Time on July 28, 2018 or 1:00 a.m. and 2:00 a.m.
        on July 29, 2018 Universe [sic] Time Coordinate that provided service in and
        around 510 Virginia Rd, Edenton, NC 27932.

        2. The transactional records shall include; all transactional records (including, but
        not limited to; cell site information, call detail records for the interconnect, direct
        connect and dispatch service, SMS text records, data detail records and subscriber
        information, whether published or nonpublished) pertaining to any and all calls,
        data service, SMS texts, and direct connect calls, terminating or conducted through
        the above listed cell sites. In addition, the listed providers shall disclose cell site
        information relating to all numbers captured for ongoing, incoming and outgoing
        calls, and call data detail records with cell site and sector information from July 28,
        2018 for all numbers captured for ongoing, incoming and outgoing calls upon oral
        or written request of Officers of the Elizabeth City Police Department, and/or the
        Federal Bureau of Investigation. Subscriber information includes but is not limited
        to name, address, other phone numbers, ESN/IMEI/IMSI/MIN/MSID/MEID or
        other specific identifiers for phone(s), other accounts, date of birth, social security
        number, other persons associated with the account, date of service initiation, date
        of deactivation, dates and changes to service, method of payment, payment method
        account numbers and financial entity, and entire account history, for all telephone
        service for the target telephone(s)/email, and all call, SMS, IP addresses, MAC
        addresses, EVDO, and PCMD detail records, including cell site location data from.
        [sic]

(Id. at 2-3).

        Following the October 11, 2018 robbery of the Kay Jewelers store in Garner, officer Miller

submitted a similar application on October 18, 2018, for “disclosure of historical cellular site

information.” (DE 331-2 at 5). The application recites that Garner Police Department is conducting

a criminal investigation involving the kidnapping and armed robbery of employees at Kay

Jewelers, described as follows:




                                                  5

          Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 5 of 15
        a. On Saturday, October 11, 2018, at approximately 4:00 p.m. Officers of Garner
        Police Department[] were dispatched to 64 Eagle Wing Way, Kay Jewelers in
        reference to an armed robbery.

        b. Once on the scene Officers witnessed one W/F and one B/F crying and in distress.

        c. The suspects entered the store wearing orange safety vest. Both suspects
        brandished firearms and began demanding jewelry. Both suspects ordered the
        employees to remove jewelry from display cases.

        d. The suspects filled two large bags full of jewelry prior to UPS driver entering
        and interrupting the robbery.

        e. The suspects immediately exited the store fleeing on foot to the edge of the
        parking lot. The suspects are seen on video getting into a silver/grey sedan that was
        operated by a third suspect. The vehicle is seen leaving the area by US 70 Hwy.

(Id. at 6-7).

        Similar to the application for the Pasquotank County order, the application for the Wake

County order seeks cellular site information for a limited time frame, between 3:00 p.m. and 5:00

p.m. on October 11, 2018. The application seeks, and the Wake County order provides, the type

of cellular site information identical to that provided in the Pasquotank Count order, based on the

same recited findings of probable cause.

        As further background, to place in context the facts pertaining to the instant motion, the

court also incorporates herein for ease of reference the facts of subsequent events set forth in the

court’s June 4, 2020 order.

                 On November 19, 2018, Special Agent Robertson completed an application
        for a warrant to search an Infiniti 037 vehicle with NC license plate number FHV-
        5325. [DE-243-1] at 1. In the accompanying affidavit, Special Agent Robertson
        wrote that Walker and his co-defendants conspired to commit armed robberies of
        two Kay Jewelers. Id. at 3. One robbery occurred on July 28, 2018 in Elizabeth
        City, NC, and the other occurred on October 11, 2018 in Garner, NC. Id. Special
        Agent Robertson asserts that the vehicle, a grey four-door sedan with tinted
        windows, was used in preparation for and commission of the October 11 robbery.
        Id. at 4.

                On October 7, 2018, four days before the robbery, an employee at a Verizon
        store near the Kay Jewelers noticed the vehicle acting suspiciously in the parking

                                                 6

          Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 6 of 15
      lot. Id. at 5. The employee suspected that the vehicle was casing the Verizon store,
      so he sent photographs of the vehicle to police. Id. The license plate was visible in
      the photographs, and police identified Defendant as the registered owner of the car.
      Id. at 6.

               On the day of the robbery, video surveillance cameras from several nearby
      stores captured the suspects leaving the Kay Jewelers at 4:03 p.m. Id. at 6. One of
      the suspects dropped a gun while fleeing, stopped, and ran back to retrieve the gun.
      Id. at 7. The suspects were recorded getting into a silver four-door sedan with tinted
      windows. Id. At 4:04 p.m., a camera recorded a silver four-door sedan with tinted
      windows driving much faster than other vehicles in the area; it made two left turns
      without stopping at stop signs and left the area. Id. at 6-7. Police believed that the
      vehicle depicted in the surveillance footage is the Infiniti that is the subject of the
      search warrant. Id.

              Special Agent Robertson’s affidavit further states that cell site data from the
      towers in the vicinity of the Kay Jewelers indicated that the phone number 336-
      470-4796 (hereinafter referred to as “x4796”) was in the area at the approximate
      time of the robbery. Id. at 7. The phone number was also in contact with a number
      believed to belong to Christopher Wellington Brown, a robbery suspect, at the time
      of the robbery. Id at 11. The affidavit alleges that x4796 is associated with the
      vehicle in several ways. Id. at 7-11. First, a Car Fax report indicates that
      maintenance was performed on the vehicle in September and October 2018, and x4
      796 was left as a contact number on both occasions. Id at 7-8. Additionally, in a
      recorded jail phone call between Tomika Lloyd, who was then an inmate at the
      Guilford County Jail, and x4796, Ms. Lloyd refers to the caller-as “Preme.” Id at 9.
      “Preme” is Walker’s alias, and Walker is the registered owner of the car. Id
      Additionally, during one phone call, Walker states that he is with Malik, who is
      believed to be Malik Shawn Maynard, one of the robbery suspects. Id. Walker also
      states that he is on his way to New York and says “instant replay,” to which Ms.
      Lloyd responds, “say less.” Id.

              On October 13, 2018, two days after the robbery, license plate readers in
      New York City captured the vehicle entering the city at 4: 16 p.m. and leaving at
      9:31 p.m. Id. at 9-10. The vehicle was parked in the Diamond District at 6: 11 p.m.
      Id at 10. The affidavit concludes that the vehicle was used in preparation for and
      commission of the October 11 robbery, and there is probable cause to believe it was
      used to transportꞏ proceeds of the robbery to New York. Id. at 11. Special Agent
      Robertson states that Walker may use the vehicle to store evidence of the crime. Id.

             On November 19, 2018, United States Magistrate Judge Kimberly Swank
      signed a warrant authorizing a search of the vehicle. [DE-243-2] at 1. The search
      was executed on November 29, 2018, and officers seized a DEA Special Agent
      badge, a New Jersey turnpike ticket, glasses, and five cell phones from the car. Id.
      at 2.

Walker I, 2020 WL 2991458 *2-3.

                                                7

        Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 7 of 15
        In the meantime, on November 19, 2018, a criminal complaint was filed in the instant case

charging that on July 28, 2018, defendant and his codefendants in this case committed Hobbs Act

robbery on the Kay Jewelers in Elizabeth City. The affidavit by Robertson in support of the

criminal complaint also describes the robbery of the Kay Jewelers in Garner, along with

description of various cell phone records and information. (E.g., Compl. (DE 1) ¶¶ 11-16; 32-35).

For example, it states:

        Cellular telephone number 336-324-5250 (hereafter referred to as x5250) was
        developed as a number of potential interest. . . . x5250 . . . appeared in returned
        tower data during the approximate time periods of both the robbery in Elizabeth
        City and vehicle abandonment in Edenton. Furthermore, x5250 and x5218
        [attributed to co-defendant Joey Wayne Chambers, Jr. (“Chambers”)] appeared to
        have contacts of varying durations during the relevant time period of the robbery in
        Elizabeth City and vehicle abandonment in Edenton. Additional investigation into
        x5250 revealed that it was listed to CHARLES WALKER on a 10/5/2018 pawn
        ticket from National Jewelry and Pawn #7, located in Raleigh, NC. A pawn ticket
        is a document generated when an item is pawned and contains specific information
        regarding the item pawned and the person who pawned it.

(Id. ¶ 14).

                                    COURT’S DISCUSSION

        Defendant moves to suppress pursuant to the Fourth Amendment all historical cell phone

records obtained by the orders, which he describes as “so-called ‘tower dump’ order[s],” or orders

that “permit[] the government to collect the phone numbers and relative location (known as cell-

site location information, or ‘CSLI’) of all cellular device users within a particular radius.” (Def’s

Mot. (DE 331) at 3). Because information obtained by officers “was used to identify the

defendant’s phone and its location,” defendant’s argument “focus[es] on CSLI without giving up

the right to challenge any other evidence obtained pursuant to the orders.” (Id. at 4).

        The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures” and it states that “no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly
                                                  8

          Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 8 of 15
describing the place to be searched, and the persons or things to be seized.” U.S. Const. amend.

IV. Probable cause “exists where the known facts and circumstances are sufficient to warrant a

man of reasonable prudence in the belief that contraband or evidence of a crime will be found in a

particular place.” United States v. Doyle, 650 F.3d 460, 471 (4th Cir. 2011) (quotations omitted).

       In this case, it is undisputed that the orders did not constitute warrants satisfying Fourth

Amendment requirements. Rather, they are based upon a finding that there are “reasonable

grounds to believe that the contents of a wire or electronic communication, or the records or other

information sought, are relevant and material to an ongoing criminal investigation,” pursuant to

18 U.S.C. § 2703(d). In particular, that statute provides in pertinent part:

       (c) Records concerning electronic communication service or remote
       computing service. --(1) A governmental entity may require a provider of
       electronic communication service or remote computing service to disclose a record
       or other information pertaining to a subscriber to or customer of such service (not
       including the contents of communications) only when the governmental entity-- . .
       . . obtains a court order for such disclosure under subsection (d) of this section; . . .

       (d) Requirements for court order. --A court order for disclosure under subsection
       . . . (c) may be issued by any court that is a court of competent jurisdiction and shall
       issue only if the governmental entity offers specific and articulable facts showing
       that there are reasonable grounds to believe that the contents of a wire or electronic
       communication, or the records or other information sought, are relevant and
       material to an ongoing criminal investigation.

18 U.S.C. § 2703(c) & (d) (emphasis added).

       The showing required to obtain an order divulging cell phone records under § 2703 “falls

well short of the probable cause required for a warrant.” Carpenter v. United States, 138 S. Ct.

2206, 2221 (2018). Accordingly, the issue presented by this case is whether defendant had any

Fourth Amendment interest in the CSLI obtained as a result of the orders. See id. In order to put

this issue in perspective, it is necessary to address first and foremost the Supreme Court’s opinion

in Carpenter, whose holding and reasoning defendant contends applies to his favor in this case.



                                                  9

         Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 9 of 15
       In Carpenter, a decision entered June 22, 2018, the Supreme Court addressed the

constitutionality of a certain type of order issued under § 2703(d) to obtain “historical cell phone

records that provide a comprehensive chronicle of [a] user’s past movements.” 138 S.Ct. at 2211.

In particular, the § 2703(d) orders at issue in Carpenter authorized the government “to obtain cell

phone records for [a single criminal defendant] and several other suspects.” Id. at 2212. The

orders directed the defendant’s wireless carriers “to disclose cell/site sector information for [the

defendant’s] telephone at call origination and call termination for incoming and outgoing calls

during the four-month period when [a] string of robberies occurred.” Id. (internal quotations

omitted). “The first order sought 152 days of cell-site records . . . which produced records spanning

127 days.” Id. “The second order requested seven days of CSLI . . . , which produced two days

of records.” Id. “Altogether the Government obtained 12,898 location points cataloging [the

defendant’s] movements – an average of 101 data points per day.” Id.

       In determining whether the orders for production of CSLI triggered the defendant’s Fourth

Amendment rights, the court recognized that “requests for cell-site records lie at the intersection

of two lines of cases” id. at 2214: 1) those that address “a person’s expectation of privacy in his

physical location and movements,” such as United States v. Jones, 565 U.S. 400 (2012), finding a

search unconstitutional where “FBI agents installed a GPS tracking device on Jones’s vehicle and

remotely monitored the vehicle’s movements for 28 days”; and 2) those where “the Court has

drawn a line between what a person keeps to himself and what he shares with others,” such as

Smith v. Maryland, 442 U.S. 735, 743-44 (1979), and United States v. Miller, 425 U.S. 435, 443

(1976), where the court did not attach a Fourth Amendment interest in searches of bank records

and dialed phone number records.




                                                 10

         Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 10 of 15
       Considering these two lines of cases, the court in Carpenter held that “[t]he location

information obtained from [the defendant’s] wireless carriers was the product of a search,” which

requires under the Fourth Amendment “a warrant supported by probable cause.” Id. at 2213, 2217.

The court reasoned that that “an individual maintains a legitimate expectation of privacy in the

record of his physical movements as captured through CSLI.” Id. at 2217. “Much like GPS

tracking of a vehicle, cell phone location information is detailed, encyclopedic, and effortlessly

compiled.” Id. at 2216.

       The court further explained that that “individuals have a reasonable expectation of privacy

in the whole of their physical movements.” Id. at 2217. “Prior to the digital age, law enforcement

might have pursued a suspect for a brief stretch, but doing so for any extended period of time was

difficult and costly and therefore rarely undertaken.” Id. (quotations omitted). “For that reason,

society’s expectation has been that law enforcement agents and others would not—and indeed, in

the main, simply could not—secretly monitor and catalogue every single movement of an

individual’s car for a very long period.” Id. (emphasis added). The court observed:

       Allowing government access to cell-site records contravenes that expectation.
       Although such records are generated for commercial purposes, that distinction does
       not negate [the defendant’s] anticipation of privacy in his physical location.
       Mapping a cell phone’s location over the course of 127 days provides an all-
       encompassing record of the holder’s whereabouts. As with GPS information, the
       time-stamped data provides an intimate window into a person's life, revealing not
       only his particular movements, but through them his familial, political,
       professional, religious, and sexual associations.

Id. (emphasis added; quotations omitted).

       The Supreme Court expressly limited its holding to the facts of that case, noting: “Our

decision today is a narrow one.” Id. at 2220. “We do not express a view on matters not before us:

real-time CSLI or ‘tower dumps’ (a download of information on all the devices that connected to

a particular cell site during a particular interval).” Id. (emphasis added). The court further


                                               11

        Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 11 of 15
emphasized “this case is not about ‘using a phone’ or a person’s movement at a particular time.”

Id. (emphasis added). “It is about a detailed chronicle of a person’s physical presence compiled

every day, every moment, over several years.” Id.          “Such a chronicle,” the court reasoned,

“implicates privacy concerns far beyond those considered in Smith and Miller,” id. (citing 442

U.S. at 743 and 425 U.S. at 443). The court noted, “We do not disturb the application of Smith

and Miller or call into question conventional surveillance techniques and tools, such as security

cameras.” Id.

       Based on the foregoing, the first premise in defendant’s argument is flawed. The holding

of Carpenter does not apply with equal force “in the context of a tower dump request.” (Def’s

Mot. (DE 331) at 7). Carpenter expressly does not provide a holding on the constitutionality of

“tower dumps.” 138 S.Ct. at 2220. Indeed, the Supreme Court even refrained from “express[ing]

a view” on that topic. Id.

       Defendant’s second suggested premise, that the reasoning of Carpenter, or the authorities

upon which relies, renders a tower dump order unconstitutional, also is flawed. Carpenter is

instructively distinguishable in several key respects.       The orders in Carpenter provided a

“comprehensive chronical of [a] user’s past movements” during a four month period, seeking

records spanning from seven to 152 days. Id. at 2211-2212. The court contrasted police pursuit of

a suspect “for a brief stretch” compared with “a very long period” where agents “secretly monitor

and catalogue every single movement of an individual[,]” “[m]aping a cell phone’s location over

the course of 127 days provid[ing] an all encompassing record of the holder’s whereabouts.” Id.

at 2217.

       Here, the orders capture CLSI not for one targeted individual for an extended time,

chronicling that individual’s private life for days, but rather capture CLSI for a particular place at



                                                 12

           Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 12 of 15
a limited time. In this manner, the privacy concerns underpinning the court’s holding in Carpenter

do not come into play here, where the search for data focuses not on “the whole of [an individual’s]

physical movements” but rather on the data that was left behind at a particular time and place by

virtue of cell phone tower locations. Id. at 2217. Instead, the CLSI tower dump information

gathered here is more akin to “conventional surveillance techniques” and tools, such as security

cameras and fingerprint collections, which capture data from every individual who came into

contact with the crime scene in the manner revealed by the technology at issue. Id. at 2220.

       In light of the significant differences between a tower dump CLSI and long term CSLI

targeted at the whole of an individual’s movements, as highlighted by the court’s decision in

Carpenter, the court finds no basis for attaching a Fourth Amendment interest to tower dump CLSI.

Therefore, there was no Fourth Amendment violation when officers obtained the orders in this

case pursuant to statutory authority under 18 U.S.C. § 2703(d).

       In addition, and in the alternative, the good faith exception to the exclusionary rule applies.

“The exclusionary rule’s sole purpose is to deter future Fourth Amendment violations.” United

States v. Chavez, 894 F.3d 593, 608 (4th Cir. 2018) (quotations omitted). “Thus, when

investigators act with an objectively reasonable good-faith belief that their conduct is lawful, the

exclusionary rule will not apply.” Id. (quotations omitted). “Objectively reasonable good faith

includes searches conducted in reasonable reliance on subsequently invalidated statutes.” Id.

(quotations omitted).

       Here, officers relied upon § 2703(d) to obtain the tower dump CSLI through the Pasquotank

County and Wake County orders. (See, e.g., DE 331-1 at 5-7; DE 331-2 at 5-7). At the time they

sought the orders, and even today, neither Carpenter nor any other case has held that use of a §

2703(d) order to obtain tower dump CSLI is unconstitutional. Indeed, as discussed above, the



                                                 13

         Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 13 of 15
Supreme Court expressly declined to reach the question of constitutionality of such orders. In

addition, the United States Court of Appeals for the Fourth Circuit has not addressed the issue.

Therefore, officers reasonably relied upon the authority in § 2703(d) to obtain the orders.

         Defendant argues that the text of § 2703 does not authorize a search for tower dump CSLI,

because the statute authorizes only a court order for records pertaining to “a subscriber to or

customer” of a cell phone provider. (Def’s Mot. (DE 331) at 22 (quoting 18 U.S.C. § 2703(c)(1)).

Defendant argues that because the statute is phrased in the singular, it does not allow orders for

multiple subscribers in the form of tower dumps. However, “[i]n determining the meaning of any

Act of Congress, unless the context indicates otherwise -- words importing the singular include

and apply to several persons, parties, or things.” 1 U.S.C. § 1. Accordingly, where § 2703

authorizes an order for records pertaining to “a subscriber,” it also authorizes an order for records

pertaining to multiple subscribers. See id.; see, e.g., United States v. Pembrook, 876 F.3d 812, 816

(6th Cir. 2017) (upholding “tower dump” obtained under § 2703(d)) vacated on other grounds, 138

S.Ct. 2676 (2018).

         Defendant also argues that information sought and provided in the orders was not “relevant

and material” to the ongoing criminal investigation. Instead, defendant argues that the applications

were merely a “fishing expedition to see what may turn up.” (Def’s Mot. (DE 331) at 22). The

court disagrees. The applications here provided “specific and articulable facts showing that there

are reasonable grounds to believe that” the CSLI records sought were “relevant and material to an

ongoing criminal investigation.” 18 U.S.C. § 2703(d). Both applications described specifically

the time and place of the robberies, and the records sought were limited, with one exception,4 to


4
        Officers did not sufficiently describe in the application for the Elizabeth City order the significance of the
CSLI for the location at 510 Virginia Rd., Edenton, NC 27932, (DE 331 at 5), which was later detailed in the criminal
complaint in this case. (See Compl. (DE 1) ¶ 6). This omission is not fatal to the orders as a whole. Where the
complaint later detailed the basis for obtaining CSLI for this location, officers acted in good faith in seeking it.

                                                         14

          Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 14 of 15
the same date and time frames. (DE 331-1 at 6-7; DE 331-2 at 6-7). The application for the

Pasquotank Order also references use of a cell phone by one suspect. (DE 331-1 at 7). Both

applications further state that “the requested telecommunication records should yield information

which corroborates witness information, and may identify potential new witness and/or targets.”

(DE 331-1 at 7; DE 331-2 at 7). In the context of robberies where the identities of the suspects

were unknown, and where suspects arrived and left in a group by vehicle, the officers provided

sufficient facts showing the relevance of the requested cell phone records to the investigation.

       In sum, officers reasonably relied upon the authority of § 2703(d) and the Pasquotank

County and Wake County orders in obtaining historical cell cite records in this case. Therefore,

the good faith exception to the exclusionary rule applies.

                                         CONCLUSION

       Based on the foregoing, defendant’s second motion to suppress (DE 331) is DENIED.

       SO ORDERED, this the 20th day of July, 2020.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                15

         Case 2:18-cr-00037-FL Document 335 Filed 07/20/20 Page 15 of 15
